Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stephanie M. Villano on 02/10/21.

The application has been amended as follows: 

In independent claim 40 line 15 delete “Fe,”.

Claim 41. (Currently Amended) The method of Claim 40, wherein the precursor to the catalytic metal precursor is selected from the group consisting of copper (II) oxide (CuO), copper (II) chloride (CuCl2), copper (II) nitrate (Cu(NO3)2), copper (II) hydroxide (Cu(OH)2), copper (II) carbonate (CuCO3), [iron (III) oxide (Fe2O3), iron (III) chloride (FeCl3), iron (III) nitrate (Fe(NO3)3), iron (III) sulfate Fe2(SO4)3,] cerium (IV) oxide (CeO2), manganese (IV) oxide (MnO2), vanadium (V) oxide (V2O5), zinc (II) oxide (ZnO), zinc sulfate (ZnSO4), and combinations thereof.
  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: By the above examiner’s amendment, the examiner has deleted “Fe” from the catalytic metal Markush an ancillary catalyst component associated with a surface of the powdered activated carbon sorbent and selected from the group consisting of, . . .”, as set forth in independent claim 40 [Emphasis added].
Please note that in independent claim 21, iron (Fe) is still present as a catalytic metal Markush member because claim 21 has the limitation of: “wherein the ancillary catalyst component is coated on the surface of the powdered activated carbon,”. [Emphasis added]. Please note that Wong et al. has neither a teaching nor any suggestion to coating an iron-containing mineral on their multi-functional composition.
Please note that in independent claim 48, iron (Fe) is still present as a catalytic metal Markush member because claim 48 has the limitation of: “and wherein the particulate solid sorbent composition comprises substantially no halogen.”. [Emphasis added]. Please note that Wong et al positively requires at least about 1 wt. % and not greater than about 15 wt. % of a halogen, whereas applicant’s claim 48 is limited to where the sorbent composition comprises substantially no halogens. In paragraph [0046] of applicant’s specification, applicant defines the phrase “substantially no halogens” as “i.e. from 0 to not greater than about 0.1 wt. halogens".
Dependent claim 41, which is dependent on independent claim 40, was also amended by the examiner to remove iron compound from the listed Markush group. 
Finally applicant terminal disclaimer, filed 02/11/21, has been approved by the PTO.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1761